Opinion by
Judge Lindsay :
From a careful inspection of the record, we are constrained to conclude that the tract of land, held by Vandyke as trustee for Mrs. Moore and children was in part paid for with moneys that ought to have been applied to the satisfaction .of the appellee’s claim. These moneys were invested by the debtor for the benefit of his wife and children, long after the debt to Litsey was contracted, and the latter has the right to follow them-, notwithstanding the several sales and reinvestments.
The elaborate and conclusive opinion of the circuit judge relieves this court from the necessity of reviewing the testimony.
Appellants have not the slightest ground for complaint. The judgment must be affirmed.